DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are pending and are currently under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2017/0167001). 
In regard to claims 1-2, Hori (‘001) teaches a method processing an aluminum base alloy including the steps of casting and forging at temperatures such as 370⁰C and 450⁰C ([0061] and Table 2). The aluminum base alloys of Hori (‘001) would have compositions relative to that of the instant invention as set forth below [0028].
Element
Instant claim
(mass percent)
Hori (‘001)
(mass percent)
Overlap
Mg
0.5 – 1 
0.7 – 1.5 
0.7 – 1 
Si
0.5 – 3 
0.60 – 1.5 
0.60 – 1.5 
Cu
0.2 – 0.4 
0.2 – 0.7 
0.2 – 0.4 
Mn
0.15 – 0.25 
0.01 – 0.80 
0.15 – 0.25 
Ti
0.1 – 0.2 
0.001 – 0.10 
0.1 
Sr
0 – 120 ppm
0
0
Al
Balance
Balance
Balance

The Examiner notes that the amounts of magnesium, silicon, copper, manganese, titanium and strontium disclosed by Hori (‘001) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, copper, manganese, titanium and strontium from the amounts disclosed by Hori (‘001) because Hori (‘001) discloses the same utility throughout the disclosed ranges. 
In regard to claim 3, Hori (‘001) teaches a method processing an aluminum base alloy including the steps of casting and forging at temperatures such as 370⁰C and 450⁰C ([0061] and Table 2). The aluminum base alloys of Hori (‘001) would have compositions relative to that of the instant invention as set forth below [0028].
Element
Instant claim
(mass percent)
Hori (‘001)
(mass percent)
Overlap
Mg
0.5 – 1 
0.7 – 1.5 
0.7 – 1 
Si
0.5 – 3 
0.60 – 1.5 
0.60 – 1.5 
Cu
0.2 – 0.4 
0.2 – 0.7 
0.2 – 0.4 
Mn
0.15 – 0.25 
0.01 – 0.80 
0.15 – 0.25 
Ti
0.1 – 0.2 
0.001 – 0.10 
0.1 
Sr
0 – 120 ppm
0
0
Al
Balance
Balance
Balance


The Examiner notes that the amounts of magnesium, silicon, copper, manganese, titanium and strontium disclosed by Hori (‘001) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, copper, manganese, titanium and strontium from the amounts disclosed by Hori (‘001) because Hori (‘001) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “having a Z parameter of 1.44 x 109 s-1 or more and 1.18 x 1015 s-1 or less” in claim 3, Hori (‘001) discloses a substantially similar composition and method of processing. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the aluminum alloy workpiece has a Z parameter of 2.73 x 109 s-1 or more and 1.58 x 1010 s-1 or less” in claim 4, Hori (‘001) discloses a substantially similar composition and method of processing. Therefore, the claimed property would be expected. MPEP 2112.01 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759